DETAILED ACTION
The Office Action is in response to Application No. 16/942,366 filed on July 29, 2020.
Claims 1-29 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-2 and 4-15 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites calculating an improved total merit function that modulates reduction of peripheral values of the mean sphere according to the prescription sphere.
The limitation of calculating the merit function, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. For example, “calculating” in the context of the claim encompasses the user manually calculating the merit function. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that merely recite further calculating functions and constraints for these calculations. Accordingly, this additional element does not integrate the abstract idea into a practical 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional calculating functions and constraints applied to them amount to no more than abstract ideas that can be performed by mental processes and cannot provide an inventive concept. The claim is not patent eligible. 
Claim(s) 2 and 4-15 depend on claim 1, and recite further mathematical formulae and functions and are directed to an abstract idea. Therefore, claim(s) 2 and 4-15 are not patent eligible.

Allowable Subject Matter
Claims 3 and 16 objected to as being dependent upon a rejected base claim 1, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim(s) 17-29 are allowed.

Reasons for Allowance/Examiner’s Comments
The prior art(s) teach(es):
Alonso et al., US 10330950 B2, discloses a computing device comprising a storage medium having instructions stored thereon which when executed by 50 a processor in the computing device cause the processor to perform actions (The methods described herein to configure a progressive ophthalmic lens may be implemented on a computing device that includes software and hardware; ¶17) including: receiving a lens prescription including sphere S, cylinder C and cylinder axis A (Lens optical power is defined by three components: sphere S, cylinder C and cylinder axis A; ¶6); calculating an improved total Φ (The improved merit function having a reduced mean sphere is then calculated by adding the modified merit function and the additional merit function, namely Φ = Φ0’ + Φ1 , as shown in block 440; ¶15). 
However, the prior art of records do not teach or suggest, individually or in combination, A computing device comprising a storage medium having instructions stored thereon which when executed by a processor in the computing device cause the processor to perform actions including: “receiving an addition Add; Calculating an improved total merit function Φ’ that modulates reduction of peripheral values of the mean sphere according to the prescription sphere S according to
Φ’ = Φ0’’ + s(H0) Φ1’
wherein an amount of reduction of mean sphere in of the lens peripheral regions is dependent on the prescription resulting from modified merit function Φ0’’ such that the greater the hyperopia and/or presbyopia defined in the prescription, the smaller the reduction of the peripheral value of mean sphere and such that when the peripheral mean sphere reduction is relaxed, a near region is made wider; wherein Φ0’’ leaves unwanted astigmatism unconstrained below cutoff height ycutoff which depends on the prescription mean sphere H0; wherein s(H0) Φ1’ is intended to restrict the peripheral mean sphere from growing over a determined bound depending on the prescription mean sphere; wherein Φ1’ is computed using a region of the lens and depends on the prescription mean sphere, and the region is determined by at least one region defining function; wherein s(H0) is a weight depending on the prescription mean sphere that controls the importance of the term Φ1’ in relation to the term Φ0’’; preparing a lens according to the results of the improved total merit function Φ’, the preparing including incorporating the improved merit function into a lens surf ace description file and guiding a cutting tool to generate a surface of the lens according to the lens surface description.” 
Claim(s) 18 – 29 are allowable over the prior art of record because they are dependent upon the allowable claim(s) 17.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A WARSI whose telephone number is (571)272-9873. The examiner can normally be reached Monday-Friday 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571) 272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/S.A.W./Examiner, Art Unit 2115                                                                                                                                                                                                             

/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115